*620MEMORANDUM **
Federal prisoner Alejandro Ordonez appeals pro se from the district court’s judgment dismissing his Bivens action alleging that defendants violated his constitutional rights by depriving him of his property subsequent to his arrest and conviction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s dismissal of a Bivens action, Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir.2004), and we affirm.
The district court did not err in dismissing the action as to the federal defendants because Ordonez sued them in their official capacities and they have sovereign immunity. See Daly-Murphy v. Winston, 837 F.2d 348, 355 (9th Cir.1987) (“a Bivens action can be maintained against a defendant in his or her individual capacity only, and not in his or her official capacity”).
The district court also properly dismissed the claim against defendant Gougler, a state employee, without prejudice.
Ordonez’s remaining contentions are without merit
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.